Citation Nr: 0328382	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  96-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for a status-post left 
knee injury residuals with a partial lateral meniscectomy and 
femoral chondroplasty, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from November 1988 to 
November 1992.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim seeking entitlement to 
an increased rating for status post left knee injury 
residuals with a partial lateral meniscectomy and femoral 
chondroplasty from 10 percent disabling.

The Board issued a decision in May 1998 denying the veteran's 
claim seeking entitlement to an increased rating for status-
post left knee injury residuals with a partial lateral 
meniscectomy and femoral chondroplasty from 10 percent 
disabling.  Thereafter, the veteran appealed to the United 
States Court of Veterans Appeals (Court).  In September 1998, 
the Secretary of Veterans Affairs, represented by the Office 
of General Counsel, and the veteran, represented by private 
counsel, filed a document entitled "Joint Motion for Remand 
to the Board of Veterans' Appeals and to Stay Further 
Proceedings."  Thereafter, the Court ordered that the joint 
motion be granted and that the Board's decision be vacated 
and remanded.  

In a May 2000 rating decision, the RO granted the veteran a 
separate 10 percent rating for traumatic arthritis of the 
left knee.  


REMAND

Although the veteran had an examination for his left knee in 
March 2000, he requested that he be afforded another VA 
examination as the March 2000 examination did not provide 
adequate range of motion findings.  The duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet.App. 121 (1991).  An examination was scheduled for 
December 2001, and a letter was sent to the veteran in 
November 2001, informing him of the examination.  However, it 
is not clear from the record whether the notice was sent to 
the correct address.  Accordingly, it is determined that the 
veteran's claim must be remanded to provide the veteran with 
another opportunity to have a VA examination.

Accordingly, this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the nature and severity of 
his service-connected left knee 
disability.  The RO must ensure that the 
veteran's current address is used in 
notifying him of the examination.  The 
veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner's report must include a complete 
assessment of all manifestations of the 
veteran's left knee, including range of 
motion and ankylosis findings.  The 
examination report must include separate, 
specific responses to each of the 
following items:  

a.  Does the veteran have symptoms 
from his partial lateral 
meniscectomy?

b.  Does the veteran have either 
recurrent subluxation or lateral 
instability of his left knee, and if 
so, can it best be described as 
severe, moderate, or slight?

c.  Does the veteran have limitation 
of flexion of his left leg, and if 
so, what is the limitation of 
flexion in degrees?

d.  Does the veteran have limitation 
of extension of his left leg, and if 
so, what is the limitation of 
extension in degrees?

e.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

2.  The RO must ensure that all notice 
and duty-to-assist provisions of the 
Veterans Claims Assistance Act are 
properly applied in the development of 
the claim.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased rating for status-post left 
knee injury residuals with a partial 
lateral meniscectomy and femoral 
chondroplasty from 10 percent.  The RO 
must provide adequate reasons and bases 
for its determinations, addressing all 
issues and concerns that were noted in 
this REMAND.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding such issues, which 
includes all additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




